—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her position as a customer service representative following an altercation wherein she directed obscene and angry language at her supervisor. The record indicates that claimant had been reprimanded eight days earlier and had been warned that no further “outbursts in the office” would be tolerated. We conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant lost her employment under disqualifying circumstances. This Court has held that an employee’s use of vulgar and disrespectful language toward a supervisor may constitute disqualifying misconduct (see, Matter of Puente [Commissioner of Labor], 270 AD2d 555), “particularly in cases where, as here, the claimant has been warned to refrain from such conduct” (Matter of Crumel [Commissioner of Labor], 258 AD2d 803). Although claimant disputes the employer’s version of the events surrounding her termination and claims she was treated unfairly by her supervisor, questions of credibility are for the Board to resolve (see, Matter of Marquez [New York City Dept. of Personnel— Commissioner of Labor], 263 AD2d 926; Matter of Crumel [Commissioner of Labor], supra).
Cardona, P. J., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.